DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed 10/3/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Examiner notes the three NPL references do not appear to have been included with the most recent filing(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20080102582 to Kim (hereinafter “Kim”).
-From Claim 15: Kim discloses a substantially animal-proof barrier comprising:

    PNG
    media_image1.png
    627
    564
    media_image1.png
    Greyscale

Reproduced from Kim (Examiner Annotated)
(a) two supports 30 that are laterally spaced apart to define a substantially vertical plane therebetween;
(b) fencing material 10 that is attached to each of the supports and spans the defined substantially vertical plane to form a simple barrier that has a top edge at 23, a bottom edge, a front surface and a back surface, wherein the simple barrier divides a domain into a first area and a second area;
(c) a hood 200’’ having an inner surface and a bottom lip (shown below), the hood originating from the top edge 23 of the simple barrier, wherein an angle formed by the inner surface of the hood and the front surface of the simple barrier measures about 10 degrees to about 80 degrees, such that a channel having a substantially V-shaped cross section (shown below) is formed and wherein the bottom lip . . . extends substantially horizontally towards the front surface of the simple barrier.

    PNG
    media_image2.png
    543
    605
    media_image2.png
    Greyscale

Reproduced from Kim (Examiner Annotated)
-From Claim 2: Kim discloses a top rail 23 that is adjacent to the edge of the simple barrier, and to which the hood is attached.
-From Claim 6: Kim discloses wherein the fencing material is . . . panels 200’’.
-From Claim 7: Kim discloses an enclosure system to maintain an animal population on a first side of a domain comprising at least one barrier of claim 15.
-From Claim 8: Kim discloses an enclosure system to maintain an animal population on a first side of a domain comprising:
(a) at least three supports 30 that are laterally spaced apart to define a define a substantially vertical plane;
(b) fencing material 10 that is serially attached to each of the at least three supports to span the defined substantially vertical plane to form a simple barrier that has a top edge 23, a bottom edge, a front surface and a back surface, wherein the simple barrier divides a domain into a first area and a second area: and
(c) a hood 200’’ having an inner surface and a bottom lip, the hood originating from the top edge of the simple barrier, wherein an angle formed by the inner surface of the hood and the front surface of the simple barrier measures about 25 degrees and where the bottom lip is . . . extends substantially horizontally towards the front surface of the simple barrier.
-From Claim 13: Kim discloses wherein the fencing material is . . . panels 200’’.
-From Claim 14: Kim discloses a method of maintaining an animal population in an enclosure comprising placing along a perimeter of the domain at least one barrier of claim 15

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
As to Claim 11: Kim does not specifically disclose the vertical plane having a Y-dimension of about 7-9 feet.
However, modifying Kim so as to be 7-9 feet high would require no more than a change in the size of the barrier, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to Claims 5 and 12: Kim does not specifically disclose the supports 30 being made of wood, plastic, polymer, etc.  In fact, Kim is silent as to the material(s) of the supports.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the supports out of any of those materials, as the recited materials are commonly used in the fence/barrier arts, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 6199831 to Patrick et al. (hereinafter “Patrick”).
As to Claims 9 and 10: Patrick teaches an animal barrier similar to Kim, wherein the barrier includes at least one access portal, wherein the access portal is chosen from a gate, a door, a drawbridge, a sliding door, a sliding gate, a revolving door or gate, and a trapdoor. (See Col. 3, Il. 12-14, describing a gate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim so as to include an access portal as taught by Patrick in order to provide access for e.g., authorized humans, but not for animals, to cross the barrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/12/2022